Citation Nr: 0720422	
Decision Date: 07/09/07    Archive Date: 07/18/07

DOCKET NO.  04-43 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a compensable rating for fracture residuals of 
the right index finger.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
February 1967.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO) which, in part, denied a compensable 
rating for fracture residuals of the right index finger.  


FINDING OF FACT

Neither ankylosis nor limitation of flexion to more than one 
inch between the fingertip and the proximal transverse crease 
of the palm or extension to more than 30 degrees is 
demonstrated as residuals of a fracture of the right index 
finger.


CONCLUSION OF LAW

The criteria for a compensable rating for the fracture 
residuals of the right index finger are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5225, 
5229 (prior to and from August 26, 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  The notification must also 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  38 
C.F.R. § 3.159(b) (2006).  VA must provide such notice to a 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).

Section 5103(a) notice must be provided to a claimant 
"[u]pon receipt of a complete and substantially complete 
application."  38 U.S.C.A. § 5103(a) (emphasis added).  

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman at 484-86.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.

The Court held, however, that:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service connection 
claim has been more than substantiated - 
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice is 
intended to serve has been fulfilled.  

Id. at 491. 

In these circumstances, VA is required, under sections 
7105(d) and 5103A, to advise the appellant of what is 
necessary to obtain the maximum benefits allowed by the 
evidence and the law.  Id.

In this case, the RO, in a June 1968 rating decision, awarded 
service connection for fracture residuals of the right index 
finger and assigned a noncompensable rating.  Thus, the 
veteran's right index finger claim was substantiated prior to 
the enactment of the VCAA and VA no longer has any further 
duty to notify the veteran on how to substantiate his claim.  
Rather, VA is required to fulfill its statutory duties under 
38 U.S.C.A. § 7105.  

Notwithstanding, the Board notes that the veteran was 
provided VCAA notice regarding his increased rating claim in 
March 2005.  That notice summarized the evidence needed to 
substantiate the claim and VA's duty to assist, specified the 
evidence the veteran was expected to provide, including the 
information needed to obtain both his private and VA medical 
treatment records, and stated:  "If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  Therefore, the March 2005 letter satisfied all four 
elements of the VCAA notice requirement.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes a report of VA examination 
addressing the severity of the service-connected condition - 
the dispositive issue.  The veteran has not indicated he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication there exists any additional 
evidence that has a bearing on this case that has not been 
obtained.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2006).

Pertinent Law and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155 (West 2002).  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2006).  

The RO has rated the right index finger under Diagnostic Code 
(DC) 5225.  During the pendency of the appeal, VA amended the 
criteria for rating impairment of a single finger, effective 
August 26, 2002.

Prior to August 26, 2002, under DC 5225, the maximum 
schedular rating for unfavorable or favorable ankylosis of 
the index finger was 10 percent.

As of August 26, 2002, under the current DC 5225, the maximum 
schedular rating for unfavorable or favorable ankylosis of 
the index finger is still 10 percent.  However, the current 
DC includes a Note, providing that the adjudicator must 
consider whether evaluation as amputation is warranted and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.

Where amended regulations expressly provide an effective date 
and do not allow for retroactive application, the veteran is 
not entitled to consideration of the amended regulations 
prior to the established effective date.  38 U.S.C.A. § 
5110(g) (West 2002).  Therefore, the Board must evaluate the 
veteran's claim for an increased rating under both the old 
and current criteria.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that VA's review of a service-connected musculoskeletal 
disability must include an assessment of the functional 
impairment caused by that disability.  The Court has held 
that evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (2006) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2006).

Analysis

As noted above, under either the old or current criteria, the 
factual basis for a 10 percent rating is ankylosis of the 
index finger.  Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  A 
review of clinical findings indicates that the veteran had 
range of motion of the index finger on the VA examination in 
February 2003.  In fact, the VA examiner specifically stated 
that there was no ankylosis of the right index finger 
present.  In the absence of ankylosis, the criteria for a 
compensable rating under either the old or current DC 5225 
have not been met.

The Board has also considered the disability under the 
current DC 5229, pertaining to limitation of motion.  The 
criteria for a 10 percent rating are either a gap of one inch 
(2.5 cm.) or more between the fingertip and the proximal 
transverse crease of the palm with the finger flexed to the 
extent possible, or extension limited by more than 30 
degrees.  In this case, the February 2003 VA examination 
indicated that the veteran had a 1 cm. gap between the tip of 
the right index finger and the proximal transverse crease of 
the palm.  In addition, range of motion of the right index 
finger was as follows: distal interphalangeal (DIP) flexion 
to 80 degrees; proximal interphalangeal (PIP) flexion to 
between 90 and 100 degrees; and metacarpophalangeal (MP) 
flexion to 90 degrees.  As the requisite limitation of motion 
of the right index finger is not shown, a compensable rating 
under DC 5229 is not warranted.

The Board has considered whether an increased disability 
rating is warranted for the veteran's right index finger 
based on the Court's holding in DeLuca; however, the 2003 VA 
examiner indicated that there was no additional functional 
loss due to fatigue, weakness, lack of endurance, or 
incoordination.  Therefore, the clinical findings of record 
do not reflect impairment that warrants a higher rating.

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to a compensable rating for fracture residuals of 
the right index finger is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


